        Case 4:19-cv-00863-BSM Document 41 Filed 10/14/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JAMES MCALPHIN,                                                           PLAINTIFF
ADC #88328

v.                         CASE NO. 4:19-CV-00863-BSM

SCOTT TAYLOR                                                            DEFENDANT

                                       ORDER

      After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 36] is adopted. The motion for summary judgment

[Doc. No. 26] is granted and James McAlphin’s claims against defendant Taylor are

dismissed without prejudice. Accordingly, McAlphin’s complaint [Doc. No. 2] is dismissed

without prejudice.

      IT IS SO ORDERED this 14th day of October, 2020.




                                                 UNITED STATES DISTRICT JUDGE
